Citation Nr: 1308386	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating higher than 20 percent for service-connected rheumatoid arthritis.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to October 1953, and from January 1954 to April 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in April 2012, when it was remanded for additional development.  The case is now before the Board for further appellate consideration.  The TDIU issue has been included as part of this remand for reasons described below.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA treatment records relevant to the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2009, the Veteran submitted an informal claim seeking an increased rating for his "service-connected back condition," which he asserted had increased in severity.

By way of background, in September 1962, service connection was granted for rheumatoid arthritis affecting multiple joints.  The medical evidence of record at that time noted subjective complaints of pain involving the Veteran's low back, right ankle, right wrist, and cervical spine, with no radiographic evidence of arthritis.  Based on this evidence, the RO granted an initial 30 percent disability rating under Diagnostic Code 5002 for rheumatoid arthritis, effective April 1962.  See September 1962 rating decision.  In August 1967, the RO decreased the assigned disability rating to 20 percent based on evidence that the Veteran's disability had improved and was static.  See August 1967 rating decision.  Throughout the current claim received in February 2009, the Veteran has asserted that his service-connected rheumatoid arthritis condition should be evaluated as 40 percent disabling because it has worsened since discharge and prevents him from obtaining substantially gainful employment.

As noted above, this claim was previously remanded in April 2012 for obtaining of any outstanding medical evidence pertinent to the claim and to afford the Veteran additional VA examinations to (1) evaluate the current level of severity of his lumbar spine arthritis disability; (2) identify any other joints affected by any residual symptoms or conditions affected by rheumatoid arthritis, to specifically include the knees, ankles, feet, and wrists, and; (3) obtain a medical opinion as to the effects, if any, of the Veteran's service-connected rheumatoid arthritis on his ability to obtain and maintain substantially gainful employment.   

In this regard, VA and private treatment notes leading to the February 2009 claim for increase show complaints of low back pain with right-sided gluteal pain, which was treated by private physicians, Dr. AT (orthopedist/pain specialist) and Dr. T-D (primary care), with trigger point injections in the right L4-5 area in September 2006; the L5-S1 area in October 2007; unspecified lumbar region in April 2008; and the right greater trochanteric bursa in July 2008.  

Private treatment records currently associated with the claims file from Dr. AT date from August 2006 through July 24, 2008.  Diagnoses and x-ray findings during that time included low back pain with degenerative changes consistent with osteoarthritis with intermittent radicular pain in September 2006; spondylitic changes in the lumbar spine with borderline squaring in the upper lumbar and lower thoracic region, fairly significant hypertrophic spurring L2 through L4, maybe a small amount of autofusion in the sacroiliac joints, and some mild age-related DJD on x-ray in October 2007; right-sided gluteal pain likely emanating from lumbar DJD and probable enthesopathy of the LS region in April 2008; x-ray findings of hypertrophic changes in the L3-4 region with bridging osteophyte formations at L2-3 and L3-4, some fusion type changes of the sacroiliac joint, which appeared to have a little bit of hypertrophic changes along the iliac crest and appeared to be consistent with enthesopathy in April 2008; MRI findings of fluid collection posteriorly from the superior portion of the femoroacetabular joint that most likely represented a small ganglion cyst in June 2008; and clinical appearance of right trochanteric bursitis possibly with some mild synovitis of the right hip during clinical evaluation in July 2008.  The most recent July 2008 treatment record from Dr. AT notes that the ganglion cyst in the right hip needed to be investigated further and an arthrogram was ordered to determine how much cystic matter was in the right hip.  

A VA treatment record dated in December 2008 indicates that the Veteran was seeing a private orthopedic specialist for back pain at that time that "may or may not be related to RA."  

During an August 2009 VA spine examination, it was noted that most of the Veteran's health care is private and that he was followed by a local pain specialist for low back pain.  X-ray examination of the lumbar spine at that time revealed multilevel degenerative changes, most moderately advanced from L1-L4, facet joint degenerative changes most advanced along the lower lumbar spine, and suggestion of fusion along the sacroiliac joints.  

In accordance with the April 2012 remand, the Veteran underwent a series of additional VA examinations to identify all joints affected by residual rheumatoid arthritis symptoms, to specifically include his knees, ankles, wrists, and feet.  Although the examiner purportedly reviewed the claims file, he did not address the complaints, x-ray findings, and diagnoses pertaining to pain in the hip(s) as noted above.  Accordingly, to fully and fairly evaluate the Veteran's claim for an increased rating for rheumatoid arthritis, the Board finds that an additional VA examination is necessary to identify whether complaints, findings, and diagnosis pertaining to the hips are caused or aggravated by service-connected rheumatoid arthritis of multiple joints.  

Additionally, as noted above, private treatment records currently associated with the claims file from Dr. AT are most recently dated July 24, 2008.  Similarly, VA treatment records dating through February 2012 show that the Veteran has received ongoing treatment from his primary care physician, Dr. T-D, dating at least through February 2012, however, the most recent treatment record associated with the claims file from Dr. T-D is dated in July 2009.  Although the Veteran did not respond to the April 2012 request that he identify any ongoing treatment received for rheumatoid arthritis, he should specifically be requested to complete and submit separate authorization forms necessary to enable VA to obtain ongoing private treatment records from both Dr. AT dating since July 2008, and Dr. T-D dating since July 2009.  Ongoing VA treatment records dating since February 2012 should also be obtained.  

Finally, given the Veteran's contentions, the Board finds that this case raises a TDIU claim.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with 38 C.F.R. § 3.159(b) notice as to the information and evidence necessary to substantiate a claim of entitlement to TDIU.

2.  Request that the Veteran provide authorization necessary to enable VA to obtain private treatment records pertaining to any ongoing treatment received for his lumbar spine arthritis disability and any other joints claimed to be affected by his service-connected rheumatoid arthritis disability, to specifically include separate authorizations pertaining to any private treatment received from Dr. AT at OSOSWF (orthopedic/pain specialist) dating since July 24, 2008, and Dr. T-D (primary care) dating since July 29, 2009.  After obtaining all necessary authorization and consent forms from the Veteran, obtain treatment records from all physicians identified by the Veteran and associate them with the claims file.  Any negative response to this request should be properly documented in the claims file.

3.  Obtain any ongoing VA treatment records from the Fort Myers VA Medical Center and Outpatient Clinic dating since February 2012.  All efforts to obtain this evidence must be fully documented in the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected rheumatoid arthritis disability.  Any additional evaluations indicated, to specifically include evaluation of the bilateral hips, studies, and tests should be conducted.  The claims folder, to include any pertinent evidence in Virtual VA, and a copy of this REMAND must be made available to the examiner for review prior to the examination; the examination report should reflect that review of the record was accomplished.  

a.  The examiner must assess the current level of severity of the Veteran's lumbar spine arthritis disability, to include his range of motion and any additional functional limitation cause thereby.

b.  The examiner must also identify any other joints affected by any residual symptoms and conditions affected by the Veteran's service-connected rheumatoid arthritis, to specifically include his bilateral hips, and assess the current level of severity of the affected joints.  In this regard, the examiner should specifically address and discuss any complaints, findings, and diagnoses pertaining to the hips in treatment records obtained from Dr. AT.  

c.  As to any disability of either hip diagnosed on examination and since February 2008, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that such disability is caused or aggravated (permanently worsened beyond normal progression) by service-connected rheumatoid arthritis.

d.  The examiner must also comment on the impact of the Veteran's service-connected rheumatoid arthritis on his employability by specifically providing an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected rheumatoid arthritis renders him unable to secure or follow substantially gainful employment.

e.  Any opinion expressed must be accompanied by a complete rationale.  

5.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

6.  After the development requested above has been completed, readjudicate the increased rating claim on appeal, as well as the TDIU claim raised by the appeal.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



